NO. 07-02-0127-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



AUGUST 20, 2002



______________________________





IN THE INTEREST OF TARRA ADAMS, TANEIKA

ADAMS, THOMAS ADAMS AND MISTI ADAMS, CHILDREN



_________________________________



FROM THE 99
TH
 DISTRICT COURT OF LUBBOCK COUNTY;



NO. 2000-511,605; HONORABLE MACKEY HANCOCK, JUDGE



_______________________________



Before BOYD, C.J., and QUINN and JOHNSON, JJ.

The rights of appellant Kayla Adams Harkness to her minor children were terminated by order of the trial court dated March 6, 2002.  She timely filed a notice of appeal from that order on March 14, 2002.  

The clerk’s record has since been filed in this matter.  Nevertheless, the filing fee has never been paid, even though no affidavit of indigence has been filed and the court reporter’s record has not been received.  Appellant was notified by letter dated March 18, 2002, that failure to pay the filing fee could result in dismissal of the appeal.  By letter dated August 2, 2002, we notified appellant again that the filing fee had not been paid and the reporter’s record had never been filed, and she had ten days from the date of the letter to show cause why the appeal should not be dismissed.  
See 
Tex. R. App. P. 42.3.  No response to that letter has been provided.  

Accordingly, the appeal is hereby dismissed.  

Per Curiam

Do not publish.